Citation Nr: 0927462	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-04 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lung condition, 
to include asbestosis.

2.  Entitlement to service connection for a right shoulder 
condition.

3.  Entitlement to service connection for a left thumb 
condition.

4.  Entitlement to service connection for a heart condition, 
as secondary to the service-connected PTSD.

5.  Entitlement to a higher initial evaluation for 
posttraumatic stress disorder (PTSD), including 
manifestations of a heart condition.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to April 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 2005, 
October 2007, and April 2008 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The 
December 2005 rating decision denied service connection for a 
lung condition, right shoulder condition, and left thumb 
condition.  The October 2007 rating decision denied service 
connection for coronary artery disease.  And the April 2008 
rating decision granted service connection for PTSD, 
evaluating the disability as 10 percent disabling, effective 
in March 2006.  

The veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is 
associated with the claims file.

In his hearing, the Veteran testified that he was claiming 
service connection for a lung condition to include exposure 
to asbestosis, and he testified that his duties required him 
to work in and around shipyards during his active service.  
Concerning the issue of service connection for coronary 
artery disease, the Veteran testified that it was his intent 
to claim an increased evaluation for his service-connected 
PTSD.

The claim for service connection for a heart condition as 
secondary to the service-connected PTSD is thus deferred 
pending resolution of the claim for a higher initial 
evaluation for PTSD, including manifestations of a heart 
condition.

The issues have thus been recharacterized as reflected on the 
front page of this decision.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2008).

The Board accepts the Veteran's claim for entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability due to a service-connected 
disability (TDIU) as a notice of disagreement to the issue of 
the initial evaluation assigned his service-connected PTSD.  
The issue of a higher initial evaluation for PTSD will be 
remanded for issuance of a statement of the case. See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of a higher initial evaluation for PTSD and the 
issues of service connection for a right shoulder disability 
and for a heart condition as secondary to the service-
connected PTSD addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran is 
diagnosed with asbestosis that is the result of his active 
service.

2.  The preponderance of the medical evidence is against a 
finding that the Veteran manifests a left thumb disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis are 
met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for a left thumb 
disability are not met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Concerning the claim for service connection for asbestosis, 
in light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Concerning the claim for service connection for a left thumb 
disability, the RO provided the appellant pre-adjudication 
notice by a letter dated in August 2005.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the August 2005 letter and subsequent duty to assist 
letters, the RO included an explanation of VA's duty to 
assist in obtaining records and providing a medical 
examination or opinion where necessary.  The letters also 
requested that the appellant sign and return authorization 
forms providing consent for VA to obtain his private medical 
records and that the appellant submit any evidence that the 
claimed condition existed from service to the present time, 
any treatment records pertaining to the claim, and any 
medical evidence of current disability.

The January 2007 statement of the case and subsequent 
supplemental statements of the case provided the appellant 
with the relevant regulations for his service connection 
claim, including those governing VA's notice and assistance 
duties, and with the December 2005 rating decision provided 
an explanation of the reason for the denial of the claim.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
service connection claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  See Sanders, supra.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board, which he did 
do.  VA examination was not afforded the Veteran, but as the 
Veteran has presented no evidence of a current left thumb 
disability, VA examination is determined not to be necessary.  
See 38 C.F.R. § 3.159(c)(4).

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).


Asbestosis

Private and VA treatment records shows clinical findings 
consistent with asbestosis as early as 1998, and a diagnosis 
of asbestos in 2008.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases. VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases. Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim. See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21- 1, Part VI, 7.21(d) (1). Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum. M21-1, Part VI, 7.21(a) (1). The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease. M21-1, 
Part VI, 7.21(c). Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc. M21-1, 
Part VI, 7.21(b) (1).

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease. M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 
31, 1997). An asbestos-related disease can develop from brief 
exposure to asbestos. Id.

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim. However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service. Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000.

Some service medical records and the Veteran's discharge 
documents are of record, but in December 2004, the National 
Personnel Records Center responded to the Veteran's request 
for his own records that the remainder of his records could 
not be found and were presumed destroyed by fire.  Those 
records that do exist establish that the veteran was trained 
in ordnance and worked as a postal clerk before being sent 
overseas.  He was overseas from April 1944 to April 1946.  
During this time he worked as a munitions worker for six 
months as a corporal, and as an ammunition non-commissioned 
officer for 18 months as a staff sergeant.  These records 
further show he served with the 571st Ordnance Ammunition 
Company (or 571st Ord Co (ammo) or (am)) in England, France, 
Belgium, and Germany.  His duties as a staff sergeant were to 
supervise the requisitioning, procurement, and destruction of 
ammunition.  He supervised up to 200 men engaged in all types 
of munitions work, kept records of supplies distributed, had 
a thorough understanding of all types of ammunition, and 
supervised the loading and unloading of trains and trucks.  

The Veteran testified before the undersigned Veteran's Law 
Judge and before a hearing officer sitting at the RO in 
January 2007 that he worked in and around shipyards during 
his active service, working with ammunition-presumably 
loading it and offloading it.  He further testified that he 
was exposed to the troop and supply transport ships, but that 
he also worked in a shipyard immediately prior to and after 
his active service.  The Veteran described his activities 
overseas as involving supplying ammunition to the first 
front, keeping it ahead.  For example, he testified that he 
did not land at D-Day; however, after the beach of Normandy 
was secured, his company supplied the ammunition.  He 
testified that they continued to do so throughout five 
different countries, moving the ammunition and always 
remaining camouflaged.  In Germany, they moved the ammunition 
by truck.  And after the war, he and his company worked 
exploding unexploded German ordnance.

The Board accepts the Veteran's testimony as credible.  
Moreover, it is consistent with the Veteran' duties as 
portrayed in his existing service medical and personnel 
records.  It is noted that the Veteran's unit is an ordnance 
company (ammo), which designation means that it was a re-
supply company.  Such units would have worked very close to 
the front lines, resupplying critical ammunition as the 
Veteran described.  It is also highly probable that his 
duties, particularly in the early part of his deployment when 
he was a munitions handler, required him to load and offload 
transport ships.

His exposure to asbestos is conceded.

It is noted that a February 1998 assessment details an 
occupational history for the Veteran involving 18 months of 
work as a shipfitter helper post-service in a shipyard, with 
subsequent employment as an electrician involving removal and 
replacement of wiring and heating and ventilating systems.  
After three years of self employment, the report shows the 
Veteran worked in maintenance at a post office and, then 
worked as an operating engineer with Government Services 
Administration (GSA) working on central air-conditioning, 
boilers, hot water systems and steam pipes insulated with 
asbestos.  He was later promoted to operating foreman and 
worked and supervised work on Government owned and leased 
buildings.  The report describes the Veteran as having a long 
history of occupational exposure to airborne asbestos fibers.  

However, it is not possible to determine to which exposure 
the Veteran's current diagnosis of asbestosis may be 
attributed.  There are no findings or opinions showing that 
the asbestosis is attributed to pre or post-service exposure 
as opposed to exposure during active service.  

The evidence is thus in equipoise, and service connection for 
a lung disability to include asbestosis is warranted.

Left Thumb Disability

As noted above, the Veteran's service medical records are not 
complete.  However, his report of medical examination at 
discharge reveals no complaints or diagnoses of a left thumb 
disability.

VA and private medical records document complaints of and 
treatment for a left hand cramp in 1991.  However, there are 
no complaints of or findings of any left thumb disability.  

Without a diagnosis of a left thumb disability, or any 
findings or treatment for a left thumb disability, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ( "in the absence of proof of a 
present disability, there can be no valid claim.")

The preponderance of the evidence is against a finding that 
the Veteran manifests a left thumb disability; there is no 
doubt to be resolved; and service connection for a left thumb 
disability is not warranted.

The Veteran genuinely believes he sustained a left thumb 
injury during his active service, and he has offered his 
statements and testimony as to the circumstances of that 
injury.  The Board accepts his statements and testimony as 
true, but observes that as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter so complex as the presence of a 
current left thumb disability and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed findings provided by the medical professionals who 
have treated him and have not diagnosed or observed a left 
thumb disability.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).


ORDER

Service connection for a lung disability to include 
asbestosis is granted.

Service connection for a left thumb disability is denied.


REMAND

The Veteran claims service connection for a right shoulder 
disability.  Private treatment records show complaints of and 
treatment for a right shoulder disability in 1997 and 1998.  
He was diagnosed with a rotator cuff condition and surgery 
was recommended.  The Veteran testified in January 2007 and 
before the undersigned Veterans' Law Judge that he injured 
his right shoulder lifting ammunition during his active 
service, and that he has manifested symptoms of a right 
shoulder disability from that time to the present.  The Board 
accepts this testimony of the Veteran's inservice injury as 
true.

The Veteran should be afforded VA examination to determine 
the nature, extent, and etiology of his currently manifested 
right shoulder disability.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Board accepts the Veteran's claim for TDIU as a timely 
notice of disagreement to the evaluation assigned the 
service-connected PTSD in the April 2008 rating decision.  
This claim must be remanded for the preparation of a 
statement of the case on those issues.  Manlincon, supra; 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.

Accordingly, the claim is REMANDED for the following:

1. Schedule the Veteran for examination 
with appropriate medical professionals to 
determine the nature, extent, and 
etiology of his right shoulder condition. 
All indicated tests and studies should be 
performed. The claims folder, including a 
copy of this remand, and the June 2009 
hearing transcripts, must be provided to 
the examiners in conjunction with the 
examination.

The examiner is asked to provide the 
following opinion:  is it at least as 
likely as not that any right shoulder 
pathology had its onset during or is in 
any way the result of the Veteran's 
active service or any incident therein?

For the purposes of this opinion, the 
examiner is instructed to accept the 
Veteran's testimony as to his inservice 
injury to the right shoulder as true.

A complete rationale must be provided for 
all opinions afforded.

2.  Issue a statement of the case 
regarding the issue of entitlement to an 
initial evaluation greater than 10 
percent for PTSD, including 
manifestations of a heart condition.  The 
Veteran should be apprised of his right 
to submit a substantive appeal as to this 
issue and to have his claim reviewed by 
the Board. Only if the Veteran timely 
perfects his appeal as to this issue, 
undertake any and all development deemed 
essential and re-adjudicate the Veteran's 
claim.

3.  If the Veteran fails to perfect his 
appeal as to the issue of an initial 
evaluation greater than 10 percent for 
PTSD, including manifestations of a heart 
condition, the RO is directed to schedule 
the Veteran for examination with 
appropriate medical professionals to 
determine the nature, extent, and 
etiology of his claimed heart condition.  
All indicated tests and studies should be 
performed. The claims folder, including a 
copy of this remand, and the June 2009 
hearing transcripts, must be provided to 
the examiners in conjunction with the 
examination.

The examiner is asked to provide the 
following opinion:  is it at least as 
likely as not that any heart pathology is 
the result of or part and parcel of the 
service-connected PTSD, or is in any way 
the result of the Veteran's active 
service or any incident therein?

A complete rationale must be provided for 
all opinions afforded.

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for a right shoulder disability and a 
higher evaluation for PTSD including 
manifestations of a heart condition.  If 
he fails to perfect his appeal as to the 
issue of a higher initial evaluation for 
PTSD including manifestations of a heart 
condition or the claim for a higher 
initial evaluation for PTSD is denied, 
adjudicate the claim for service 
connection for a heart condition as 
secondary to the service-connected PTSD, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the Veteran, provide 
him and his representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until she is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


